DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/22/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of acetylated pregelatinized starch as specific pregelatinized starch and xanthan gum as specific gum, and hydroxyethyl cellulose as specific cellulose. Claims 1-4, 6-8, 10-13, 22-24 read on the elected species and are under examination, claims 5 and 9 do not read on the elected species and are withdrawn from consideration.
Claims 1-13, 15-17, 19-24 are pending, claims 1-4, 6-8, 10-13, 22-24 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10-13, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface of the epidermis" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-8, 10-13, 22-24 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-13, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simonnet et al. (US20130129649) and Bonnardel et al. (US20050208009).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Simonnet et al.  teaches Sunscreen compositions having a synergistic combination of ultraviolet light (UV) filtering agents that provide a high sun protection factor (SPF) (abstract). The sunscreen compositions typically include at least one emulsifier Such as an amphoteric, anionic, cationic or nonionic emulsifier, used alone or as a mixture, and option ally a co-emulsifier. The emulsifiers are chosen in an appropriate manner according to the emulsion to be obtained (W/O or O/W). The emulsifier and the co-emulsifier are generally present in the composition in a proportion ranging from 0.3% to 30% by weight and preferably from 0.5% to 20% by weight relative to the total weight of the composition (page 3, [0058]). Gelling agents may also be included in the Sun screen compositions. Examples of Suitable hydrophilic gel ling agents include carboxyvinyl polymers such as the Car bopol products (carbomers) and the Pemulen products (acrylate/C10-C30-alkylacrylate copolymer); polyacryla mides, for instance the crosslinked copolymers sold under the names Sepigel 305 (CTFA name: polyacrylamide/C13-14 isoparaffin/Laureth 7) or Simulgel 600 (CTFA name: acryla mide/sodium acryloyldimethyltaurate copolymer/isohexade cane/polysorbate 80) by the company SEPPIC; 2-acryla mido-2-methylpropanesulfonic acid polymers and copolymers, which are optionally crosslinked and/or neutralized, for instance the poly(2-acrylamido-2-methylpropane Sulfonic acid) (CTFA name: ammonium polyacryldimethyi tauramide); cellulose-based derivatives such as hydroxyethyl-cellulose; polysaccharides and especially gums such as Xanthan gum; and mixtures thereof. The gelling agent is typically used in an amount of about 0.05 to about 1.5% by weight, from about 0.08 to about 1.0% by weight, or about 0.1 to about 0.5% by weight, based on the total weight of the composition (page 4, [0080-0084]). 
Bonnardel et al. teaches a novel emulsifier which comprises at least one pregelatinized, crosslinked starch selected from a C2-C5 hydroxyalkyl starch and a C2 -C18 acyl starch and at least one starch derivative containing a hydrophobic
group or both a hydrophilic group and a hydrophic group, which has been degraded by reaction with an exoenzyme capable of cleaving 1,4-alpha-D-glucosidic linkages
from non-reducing ends of starch, but incapable of cleaving 1,6-alpha-D-glucosidic linkages of starch. Such emulsifier achieves stable compositions, which are salt tolerant and do not exhibit tackiness. Further, the emulsifier is ethoxylate free cosmetic compositions (abstract). Typical sources for the starches are cereals, tubers, roots, legumes and fruits. The native source can be waxy varieties of corn (maize), pea, potato, sweet potato, banana, barley, wheat, rice, oat, sago, amaranth, tapioca (cassava), arrowroot, canna, and sorghum, as well as low and high amylase varieties thereof (page 1, [0003]). The first component is pregelatinized, crosslinked, C2 -C18 acyl starch; and acetylated crosslinked starch are prepared in one example (page 1, [0005]; page 2, [0013, 0016]; page 5, [0063]; page 6, [0074]). In one embodiment, the ratio of first component to second component is at least 1:1 and no more than about 4:1 by weight. In another embodiment, the ratio of first component to second component is at least 1:1 and no more than about 3: 1 by weight. (page 4, [0039]). The emulsifier may be used at any level necessary to achieve the composition characteristics desired. In one embodiment, the emulsifier is used at a level of from about 1 to 10% by weight of the composition. In another embodiment, the emulsifier is used at a level of from about 1 to 7% by weight of the composition. The resultant emulsifier may be used in a variety of compositions, including without limitation cosmetic and personal care compositions such as sunscreen (page 4, [0041-0042]). The emulsifier is substantially ethoxylate-free. When used in a cosmetic composition or other composition which may come into contact with the consumer's skin, the low (or no) ethoxylate level and/or natural
base reduces adverse effects on many consumers, including skin irritation and sensitization, compared to many commonly used emulsifiers (page 4, [0051]). The emulsifier of this invention has the further advantage of being salt tolerant. Many commonly used emulsifiers, particularly in the cosmetic and personal care industry, have poor or no salt tolerance, resulting in instability upon inclusions of salts. The emulsifier exhibits freeze-thaw stability and high temperature stability, making them useful in of compositions made under a variety of processing conditions. The emulsifier also provides a pleasant mouth- or skin-feel to the composition. This is done without significant tackiness, or grittiness, all which are viewed adversely by the consumer. (page 5, [0052-0054]). The working example demonstrate the compatibility of the emulsifier with rheology modifiers and bodying systems such as xanthan gum (page 10, [0111]).
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Simonnet et al.  is that Simonnet et al. do not expressly teach acetylated pregelatinized starch. This deficiency in Simonnet et al.  is cured by the teachings of Bonnardel et al.
The difference between the instant application and Bonnardel et al. is that Bonnardel et al. do not expressly teach xanthan gum and hydroxyethyl cellulose This deficiency in Bonnardel et al.  is cured by the teachings of Simonnet et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simonnet et al., as suggested by Bonnardel et al.,  and produce the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bonnardel et al., as suggested by Simonnet et al.,  and produce the instant invention.

One of ordinary skill in the art would have been motivated to include emulsifier comprising acetylated pregelatinized starch in the sunscreen of Simonnet et al. because they are suitable emulsifier in sunscreen. MPEP 2144.07. Under guidance from Simonnet et al. teaching emulsifiers in sunscreen, Bonnardel et al. teaching emulsifier comprising acetylated pregelatinized starch in sunscreen for various advantage such as reduced side effect, salt tolerant, stability and pleasant skin feel; it is obvious for one of ordinary skill in the art to have emulsifier comprising acetylated pregelatinized starch in the sunscreen of Simonnet et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include gelling agent xanthan and hydroxyethyl cellulose in the sunscreen of Bonnardel et al. because they are suitable ingredient in sunscreen. MPEP 2144.07. Under guidance from Simonnet et al.  teaching gelling agent comprising xanthan gum and hydroxyethyl cellulose in sunscreen, it is obvious for one of ordinary skill in the art to include gelling agent xanthan and hydroxyethyl cellulose in the sunscreen of Bonnardel et al. and produce instant claimed invention with reasonable expectation of success.
Regarding acetylated pregelatinized starch, Bonnardel et al.  teaches pregelatinized, crosslinked, C2 -C18 acyl starch; and acetylated crosslinked starch are prepared in one example; thus, crosslinked acetylated pregelatinized starch is obvious and it reads on acetylated pregelatinized starch.
Regarding claim 1, sunscreen is considered at the surface of the epidermis.
Regarding claims 2 and 22, Bonnardel et al.  teaches  starch source from waxy varieties of corn (maize).
Regarding claims 10-13 and 22-25, Bonnardel et al.  teaches  emulsifier comprising acetylated pregelatinized starch (1:1) with second component at about 1 to 10% by weight of the composition; thus, acetylated pregelatinized starch is at about 0.5% to 5% of the composition; Simonnet et al. teaches gelling agent xanthan gum and hydroxyethyl cellulose in an amount of about 0.05 to about 1.5%, thus, each of xanthan gum and hydroxyethyl cellulose is in an amount of about 0.05 to about 1.5% as long as their total is no more than about 1.5%. Therefore, prior arts teach acetylated pregelatinized starch is at about 0.5% to 5% of the composition; each of xanthan gum and hydroxyethyl cellulose is in an amount of about 0.05 to about 1.5%, and a simple math calculation will have the ratio in the claims.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicant’s argument are moot in view of new ground of 103 rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 10-13, 22-24  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16770389 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613